 Case3:20-cv-00738-JAM
Case  1:13-cv-03735-JGK Document
                         Document125-1
                                  1-2 Filed
                                       Filed05/22/13
                                             04/30/21 Page
                                                       Page11ofof22
 Case3:20-cv-00738-JAM
Case  1:13-cv-03735-JGK Document
                         Document125-1
                                  1-2 Filed
                                       Filed05/22/13
                                             04/30/21 Page
                                                       Page22ofof22
